DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on August 9, 2021 regarding Application No. 16/079,129.  Applicants amended claims 1, 4, 6, 10-12, 18, 19, and 21, canceled claims 2, 3, 5, 9, 13, 16, and 17, and previously canceled claims 20 and 22.  Claims 1, 4, 6-8, 10-12, 14, 15, 18, 19, and 21 are pending.


Priority
The instant application is a U.S. National Stage of PCT Application No. PCT/CN2018/072252, filed on January 11, 2018, which claims priority to Chinese Patent Application No. CN 201710534396.1, filed on July 3, 2017.

Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 201710534396.1 application filed in China on July 3, 2017 has been filed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.

Response to Arguments
Applicants’ cancellation of claims 3 and 17, amendments to claims 11 and 21, and remark regarding objections to claims 3-6, 11, 17-19, and 21 (Remarks, p. 6) are acknowledged.  In view of the canceled claims and amendments, the objections are moot.

Applicants’ arguments filed on August 9, 2021 have been fully considered but they are moot in view of new grounds of rejection or they are not persuasive.

In response to Applicants’ argument regarding Wang, cure, and liquid crystal and touch display technologies (Remarks, pp. 8 and 10), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and Wang teaches and/or suggests the features discussed in the rejections below and the motivation to combine the references are also as discussed in the rejections below.

In response to Applicants’ argument regarding Wang and “[T]he plurality of supports is arranged between a surface of the display panel facing a display side and at a surface of the touch panel away from a touch side” (Remarks, p. 10), the Office respectfully submits that the argument is not commensurate with the rejections.

	In response to Applicants’ argument regarding Wang and “a width of each first black matrix pattern remains the same in a direction perpendicular to an extension direction thereof, and a width of each second black matrix pattern remains the same in a direction perpendicular to an extension direction thereof” (Remarks, pp. 10-11), the Office respectfully disagrees and submits that the Wang, as discussed in the rejections below.

	In response to Applicants’ argument regarding limitations of newly amended independent claim 1, “either reference”, “defines over the cited art”, and allowability (Remarks, p. 11), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by Chen in view of Wang and as discussed, as discussed in the rejections below.  As such, newly amended independent claim 1 is not allowable.

	In response to Applicants’ argument regarding newly amended independent claim 12 and allowability (Remarks, p. 11), the Office respectfully disagrees and submits that all features of newly amended independent claim 1, and similarly for newly amended independent claim 12, are taught and/or suggested by Chen in view of Wang and as discussed, as discussed in the rejections below.  As such, newly amended independent claims 1 and 12 are not allowable.

	In response to Applicants’ arguments regarding dependent claims 4, 6-8, 10, 11, 14, 15, 18, 19, and 21, newly amended independent claims 1 and 12, and allowability (Remarks, p. 11), the Office respectfully disagrees and submits that all features of newly amended independent claim 1, and similarly for newly amended independent claim 12, are taught and/or suggested by Chen in view of Wang and as discussed, as discussed in the rejections below.  As such, newly amended independent claims 1 and 12 are not allowable.  In addition, claims 4, 6-8, 10, 11, 14, 15, 18, 19, and 21 are not allowable by virtue of their individual dependencies from one of newly amended independent claims 1 and 12, and as discussed in the rejections below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each 

Claims 1, 4, 6-8, 10-12, 14, 15, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in US 2011/0037713 A1 (hereinafter Chen) in view of Wang in US 2016/0041316 A1 (hereinafter Wang).

Regarding claim 1, Chen teaches:
A touch display device, comprising a touch panel and a display panel, wherein the display panel is arranged opposite to the touch panel and the display panel is adhered to the touch panel (A touch display device 2000, comprising a touch panel 2200, 2300, and 2400 and a display panel 2100, wherein the display panel 2100 is arranged opposite to the touch panel 2200, 2300, and 2400 and the display panel 2100 is adhered to the touch panel 2200, 2300, and 2400; FIGs. 2 and 6, [0019]-[0021], [0027], and [0028]), and a plurality of supports is arranged between the display panel and the touch panel (a plurality of supports 2500 is arranged between the display panel 2100 and the touch panel 2200, 2300, and 2400; FIG. 2 and [0019]),
wherein the plurality of supports is arranged between a surface of the display panel facing a display side and at a surface of the touch panel away from a touch side (the plurality of supports 2500 is arranged between a surface 2102 of the display panel 2100 facing a display side and at a surface opposite of surface 2302 of the touch panel 2200, 2300, and 2400 away from a touch side; FIG. 2 and [0019]); 
the display panel comprises: a black matrix pattern 2700 arranged in a staggered manner (the display panel 2100 comprises: a black matrix pattern 2700 arranged in a staggered manner; FIG. 2 and [0022]); and 
an orthogonal projection of each support onto the display panel falls within a corresponding black matrix pattern (an orthogonal projection of each support 2500 onto the display panel 2100 falls within a corresponding black matrix pattern 2700 of the display panel 2100; FIG. 2 and [0022]).  
	However, it is noted that Chen does not teach:
the display panel comprises: (i) gate lines, (ii) data lines crossing the gate lines, (iii) first black matrix patterns and second black matrix patterns arranged in a staggered manner, wherein the first black matrix patterns are substantially parallel with the gate lines, and the second black matrix patterns are substantially parallel with the data lines; 
a width of each first black matrix pattern remains the same in a direction perpendicular to an extension direction thereof, and a width of each second black matrix pattern remains the same in a direction perpendicular to an extension direction thereof, 
each first black matrix pattern has a width greater than a width of the second black matrix pattern; and 
an orthogonal projection of each support onto the display panel falls within a corresponding first black matrix pattern.
	Wang teaches:
a display panel comprises: (i) gate lines, (ii) data lines crossing the gate lines, (iii) first black matrix patterns and second black matrix patterns arranged in a staggered manner, wherein the first black matrix patterns are substantially parallel with the gate lines, and the second black matrix patterns are substantially parallel with the data lines (a display panel comprises: (i) gate lines, (ii) data lines crossing the gate lines, (iii) first black matrix patterns 121 and second black matrix patterns 122 arranged in a staggered manner, wherein the first black matrix patterns 121 are substantially parallel to the gate lines, and the second black matrix patterns 122 are substantially parallel with the data lines; see Fig. 1 and [0003], see also Figs. 3 and 4, and Figs. 6 and 7 (note: first black matrix patterns 21 are substantially (i.e., primarily) parallel with the gate lines); also, it would have been obvious to one of ordinary skill in the art to include the claimed features since they are well-known in the art); 
a width of each first black matrix pattern remains the same in a direction perpendicular to an extension direction thereof, and a width of each second black matrix pattern remains the same in a direction perpendicular to an extension direction thereof (a width of each first black matrix pattern 121 remains the same in a direction perpendicular to an extension direction thereof, and a width of each second black matrix pattern 122 remains the same in a direction perpendicular to an extension direction thereof; see Fig. 1 and [0003], see also Figs. 3 and 4, and Figs. 6 and 7 (note: a width of 211 of each first black matrix pattern 21 remains the same in a direction perpendicular to an extension direction thereof, i.e., width to the left, or right, of support 3); also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been obvious to try as one of a predictable and ascertainable group of features of a width of a black matrix pattern remaining the same or changing in a direction perpendicular to an extension direction thereof with a reasonable expectation of success as well as it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), 
each first black matrix pattern has a width greater than a width of the second black matrix pattern (each first black matrix pattern 121 has a width greater than the second black matrix pattern 122; Figs. 1, 3, and 4, see also Figs. 6 and 7; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been obvious to try as one of a predictable and ascertainable group of features of a first black matrix pattern has a width greater than, equal to, or less than a width of a second black matrix pattern with a reasonable expectation of success as well as it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use); and 
an orthogonal projection of each support onto the display panel falls within a corresponding first black matrix pattern (an orthogonal projection of each support 15 onto the display panel falls within a corresponding first black matrix pattern 121; Figs. 1-3 and [0003], see also Figs. 6 and 7 and [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch display device taught by Chen to include: the features taught by Wang, such that Chen as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the display panel taught by Wang is comparable to the display panel taught by Chen because they are both display panels.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the touch display device taught by Chen to include: the features taught by Wang, with the predictable result of providing a display panel with black matrix patterns.


Regarding claim 4, Chen as modified by Wang teaches:
The touch display device according to claim 1, wherein the display panel comprises an array substrate and a color filter substrate arranged opposite to each other to form a cell (Chen: the display panel 2100 comprises an array substrate 2110 and a color filter substrate 2130 arranged opposite to each other; FIG. 2 and [0021]; Wang: a display panel comprises an array substrate and a color filter substrate arranged opposite to each other to form a cell; [0003], see also [0013]), and the first black matrix patterns and the second black matrix patterns arranged in a staggered manner are arranged at a side of the color filter substrate adjacent to the array substrate (Chen: the black matrix pattern 2700 arranged in a staggered manner is arranged at a surface 2132 side of the color filter substrate 2130 adjacent to the array substrate 2110; FIG. 2 and [0022]; Wang: first black matrix patterns 121 and second black matrix patterns 122 arranged in a staggered manner are arranged at a lower end side of a color filter substrate adjacent to an array substrate; see Figs. 1 and 2 and [0003], see also [0014]; note: it appears that label “121” in Fig. 2 should be “12” (black matrix) – see [0003]).  
	The motivation to combine the references based on the use of known techniques to improve similar devices, i.e., display panels of Wang and Chen, in the same way with the predictable result of providing a display device with an array substrate, color filter, and black matrix patterns.

	Regarding claim 6, Chen as modified by Wang teaches:
The touch display device according to claim 1, wherein each first black matrix pattern has a width of 80 to 100µm (Chen: each black matrix pattern 2700; FIG. 2 and [0022]; Wang: a first black matrix pattern 121 has a width of 80 to 100µm – i.e., a dimension margin D of gate line black matrix 121 such that a width of the gate line black matrix 121 is 80 to 100µm since .  
	The motivation to combine the references is to improve transmittance of a display apparatus.  (Wang: [0005] and [0006]). 

Regarding claim 7, Chen as modified by Wang teaches:
The touch display device according to claim 1, wherein the plurality of supports has a same height (Chen: the plurality of supports 2500 has a same height; FIG. 2).  

Regarding claim 8, Chen as modified by Wang teaches:
The touch display device according to claim 1.
	However, it is noted that Chen does not teach:
wherein each of the plurality of supports is of an inverted trapezoidal shape.
	Wang teaches:
wherein each of a plurality of supports is of an inverted trapezoidal shape (each of a plurality of supports 15 is of an inverted trapezoidal shape, i.e., as viewed in a top down direction; alternatively, it is well-known to flip a shape upside down; Fig. 2 and [0003], see also Figs. 6 and 7 and [0029]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch display device taught by Chen to include: the features taught by Wang, such that Chen as modified teaches: the claimed features, because such a modification is Wang ([0003]) is comparable to the display panel taught by Chen because they are both display panels.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the touch display device taught by Chen to include: the features taught by Wang, with the predictable result of providing a display panel with supports.

	Regarding claim 10, Chen teaches:
The touch display device according to claim 1, wherein the display panel comprises an array substrate and a color filter substrate arranged opposite to each other (the display panel 2100 comprises an array substrate 2110 and a color filter substrate 2130 arranged opposite to each other; FIG. 2 and [0021]), and the plurality of supports is arranged at a side of the color filter substrate away from the array substrate (the plurality of supports 2500 is arranged at a surface 2102 side of the color filter substrate 2130 away from the array substrate 2110; FIG. 2, [0019], and [0021]).  
	However, it is noted that Chen does not explicitly teach:
wherein the display panel comprises an array substrate and a color filter substrate arranged opposite to each other to form a cell.
	Wang teaches:
wherein a display panel comprises an array substrate and a color filter substrate arranged opposite to each other to form a cell (a display panel comprises an array substrate and a color filter substrate arranged opposite to each other to form a cell; [0003], see also [0013]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch display device taught by Chen to include: the features taught Wang, such that Chen as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the display panel taught by Wang is comparable to the display panel taught by display panel taught by Chen because they are both display panels.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the touch display device taught by Chen to include: the features taught by Wang, with the predictable result of providing a display panel with an array substrate and a color filter substrate.
 
Regarding claim 11, Chen as modified by Wang teaches:
The touch display device according to claim 1.
	Chen teaches:
wherein the display panel is adhered to the touch panel through an adhesive (the display panel 2100 is adhered to the touch panel 2200, 2300, and 2400 through an adhesive 2800; FIGs. 2 and 6, [0019], [0020], [0027], and [0028]).
	However, it is noted that Chen, as particularly cited, does not teach:
a height of each support is equal to a thickness of the adhesive.
Chen also teaches:
a height of a support is equal to a thickness of an adhesive (a height of a support 310, e.g., second from the left support 310, is equal to a thickness of an adhesive layer 300 adhesive; FIG. 1 and [0005]; note: the support(s) and adhesive in FIGs. 1 and 2 are interchangeable as they both provide support to and adhere components of a touch display),
such that Chen as modified teaches: the claimed features.

Regarding claim 12, Chen as modified by Wang teaches:
A method for manufacturing a touch display device, comprising forming a plurality of supports between a touch panel and a display panel to be arranged opposite to each other, arranging the touch panel opposite to the display panel, and adhering the touch panel to the display panel, 
wherein the plurality of supports is arranged between a surface of the display panel facing a display side and at a surface of the touch panel away from a touch side; 
the display panel comprises: (i) gate lines, (ii) data lines crossing the gate lines, (iii) first black matrix patterns and second black matrix patterns arranged in a staggered manner, wherein the first black matrix patterns are substantially parallel with the gate lines, and the second black matrix patterns are substantially parallel with the data lines; 
a width of each first black matrix pattern remains the same in a direction perpendicular to an extension direction thereof, and a width of each second black matrix pattern remains the same in a direction perpendicular to an extension direction thereof, 
each first black matrix pattern has a width greater than a width of the second black matrix pattern; and 
an orthogonal projection of each support onto the display panel falls within a corresponding first black matrix pattern,
as discussed similarly in claim 1 above (i.e., method for manufacturing a touch display device, where the touch display device is the touch display device of claim 1 above).

	However, it is noted that Chen does not explicitly teach:
forming a plurality of supports between a touch panel and a display panel to be arranged opposite to each other to form a cell.
	Wang teaches:
forming a plurality of supports on a display panel to form a cell (forming a plurality of supports 15 on a display panel to form a cell; see Fig. 2 and [0003], see also [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Chen to include: the features taught by Wang, such that Chen as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar methods in the same way.  More specifically, the method for manufacturing a display panel taught by Wang (see [0002] and [0003]) is comparable to the method for manufacturing a touch display device taught by Chen because they are both methods for manufacturing a device that includes a display panel.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the method taught by Chen to include: the features taught by Wang, with the predictable result of manufacturing a device that includes a display panel with supports.

Regarding claim 14, Chen as modified by Wang teaches:
The method according to claim 12, wherein the arranging the touch panel opposite to the display panel and adhering the touch panel to the display panel comprises applying an adhesive at an edge of the display panel or the touch panel (Chen: the arranging the touch panel 2200, 2300, and 2400 opposite to the display panel 2100 and adhering the touch panel 2200, 2300,and 2400 to the display panel 2100 comprises applying an adhesive 2800 at an edge of the display panel 2100 or the touch panel 2200, 2300, and 2400; FIGs. 2 and 6, [0019], [0020], , aligning the display panel with the touch panel (Chen: aligning the display panel 2100 with the touch panel 2200, 2300, and 2400; FIGs. 2 and 6, [0019], [0020], and [0028]), adhering the display panel to the touch panel through the adhesive (Chen: adhering the display panel 2100 to the touch panel 2200, 2300, and 2400 through the adhesive 2800; FIGs. 2 and 6, [0019], [0020], [0027], and [0028]), and curing the adhesive (Chen: curing the adhesive 2800; see [0027] and [0028]).  

	Regarding claim 15, Chen as modified by Wang teaches:
The method according to claim 12, wherein the arranging the touch panel opposite to the display panel and adhering the touch panel to the display panel comprises applying an adhesive at an edge of the display panel or the touch panel (Chen: arranging the touch panel 2200, 2300, and 2400 opposite the display panel 2100 and adhering the touch panel 2200, 2300, and 2400 to the display panel 2100 comprises applying an adhesive 2800 at an edge of the display panel 2100 or the touch panel 2200, 2300, and 2400; FIGs. 2 and 6, [0019], [0020], [0027], and [0028]), aligning the display panel with the touch panel through an alignment mark on the display panel and an alignment mark on the touch panel (Chen: aligning the display panel 2100 with the touch panel 2200, 2300, and 2400 through an alignment mark 2104 on the display panel 2100 and an alignment mark 2304 on the touch panel 2200, 2300, and 2400; FIGs. 2 and 6, [0019], [0020], and [0028]), adhering the display panel to the touch panel through the adhesive (Chen: adhering the display panel 2100 to the touch panel 2200, 2300, and 2400 through the adhesive 2800; FIGs. 2 and 6, [0019], [0020], [0027], and [0028]), and curing the adhesive (Chen: curing the adhesive; see [0027] and [0028]).  

Regarding claim 18, Chen as modified by Wang teaches:
The method according to claim 12, wherein the display panel comprises an array substrate and a color filter substrate arranged opposite to each other to form a cell, and the first black matrix patterns and the second black matrix patterns arranged in a staggered manner are arranged at a side of the color filter substrate adjacent to the array substrate (Chen: the display panel 2100 comprises an array substrate 2110 and a color filter substrate 2130 arranged opposite to each other, and the black matrix pattern 2700 arranged in a staggered manner is arranged at a surface 2132 side of the color filter substrate 2130 adjacent to the array substrate 2110; FIG. 2, [0021], and [0022]; Wang: a display panel comprises an array substrate and a color filter substrate arranged opposite to each other to form a cell, and first black matrix patterns 121 and second black matrix patterns 122 arranged in a staggered matter are arranged at a lower end side of a color filter substrate adjacent to an array substrate; see Figs. 1 and 2 and [0003], see also [0013] and [0014]; note: it appears that label “121” in Fig. 2 should be “12” (black matrix) – see [0003]).
	The motivation to combine the references is based on the use of known techniques to improve similar methods, i.e., method for manufacturing a device that includes a display panel of Wang and Chen, in the same way with the predictable result of manufacturing a device that includes a display panel with an array substrate, color filter substrate, and black matrix patterns.

	Regarding claim 19, Chen as modified by Wang teaches:
The method according to claim 12,
wherein each first black matrix pattern has a width of 80 to 100µm (Chen: each black matrix pattern 2700; FIG. 2 and [0022]; Wang: a first black matrix pattern 121 has 
	The motivation to combine the references is to improve transmittance of a display apparatus.  (Wang: [0005] and [0006]).  

	Regarding claim 21, Chen as modified by Wang teaches:
The method according to claim 12, wherein the display panel comprises an array substrate and a color filter substrate arranged opposite to each other to form a cell, and the forming the plurality of supports at the surface of the display panel facing the display side comprises forming the plurality of supports at a side of the color filter substrate away from the array substrate (Chang: the display panel 2100 comprises an array substrate 2110 and a color filter substrate 2130 arranged opposite to each other, and the forming the plurality of supports 2500 at the surface 2102 of the display panel 2100 facing the display side comprises forming the plurality of supports 2500 at a surface 2102 side of the color filter substrate 2130 away from the array substrate 2110; FIG. 2, [0019], and [0021]; Wang: a display panel comprises an array substrate and a color filter arranged opposite to each other to form a cell; [0003], see also [0013]).
The motivation to combine the references is based on the use of known techniques to improve similar methods, i.e., method for manufacturing a device that includes a display panel of Wang and Chen, in the same way with the predictable result of manufacturing a device that includes a display panel with an array substrate and a color filter substrate.
	However, it is noted that Chen as modified by Wang, as particularly cited, does not teach:
wherein a height of each support is equal to a thickness of the adhesive.
	Chen also teaches:
wherein a height of a support is equal to a thickness of an adhesive (a height of a support 310, e.g., second from the left support 310, is equal to a thickness of an adhesive layer 300 adhesive; FIG. 1 and [0005]; note: the support(s) and adhesive in FIGs. 1 and 2 are interchangeable as they both provide support to and adhere components of a touch display),
such that Chen as modified teaches: the claimed features.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        10/21/21B